DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/31/2021.The application is now in condition for allowance. 

Allowable Subject Matter
Claims 1-6, 8-15, 17, 20-24 are allowed.


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 6 and 15 is/are allowed primarily because the prior art of record U.S Patent number 5297942 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Regarding Claim 1:
The prior art of record does not teach “A volumetric resistance blower including: a  foam rotor disposed within the housing, the foam rotor to be rotated by the motor, the foam rotor including metal, the foam rotor having a disc-shape with a top side, a bottom side, and a peripheral edge between the top and bottom sides, in combination with the foam rotor having a first porosity that decreases in a first axial direction from an intermediate region to the top side of the foam rotor, the foam rotor having a second porosity that decreases in a second axial direction opposite the first axial direction from the intermediate region to the bottom side of the foam rotor” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 6:
The prior art of record does not teach “A volumetric resistance blower comprising a motor; a carrier plate to be driven by the motor, the carrier plate including a plurality of posts; in combination with a rotor defining a plurality of openings, the plurality of posts of the carrier plate in corresponding ones of the plurality of openings to couple the rotor to the carrier plate, the rotor including foam material”, as claimed in claim 6, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.

Regarding Claim 15:
The prior art of record does not teach “A volumetric resistance blower including: the rotor having a plurality of concentric rings of foam materials in combination with an inner-most ring, an outermost-ring, and at least one intermediate ring between the inner-most ring and the outer-most ring, the concentric rings increase in porosity from the inner-most ring to the outer-most ring” as claimed in claim 15, which differs from prior art, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Examiner, Art Unit 3746
April 30, 2021